DETAILED ACTION
Claims 1-11 & 20-22 are pending as amended on 01/04/21.

Response to Amendment
This final action is a response to the amendment filed on January 4, 2021.  Claims 1-7 & 9 have been amended as a result of the previous action; the rejections have been redone accordingly.  Claims 20-22 have been added.

Claim Objections
Claim 1 is objected to because of the following informalities: line 11 states “the heat insulation component” rather than “heat-insulating component”; consistency of terminology should be used to establish clear antecedent basis throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over McLeish, US 2,567,521 in view of Document 1, CN 201302016 (submitted by .
With regard to claim 1, McLeish teaches a method for insulating a welded pipe joint gap between two sections of cylindrical metal-clad insulation, wherein segments of cylindrical foam insulation (6), aligned with and sized to fill said gap, are placed around the welded joint, and an overlapping sheet metal casing (7) envelops the resulting seams and is secured in place with fasteners (11/12) in order to insulate and protect the joint (throughout, e.g. [Col. 2, 4-33 & FIGS. 1-3]).  The entire assembly, or just the joints between parts such as the metal cladding & metal casing, may be sealed with various types of sealing compounds to prevent infiltration [Col. 3, 1-11].
While McLeish does not expressly disclose adding a heat-shrink tape gasket at the welded joint before the segments of insulation, this was conventional practice in this art, as shown for example by Document 1 (throughout, e.g. abstract, [FIG. 1]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Document 1 with those of McLeish, in order to further improve waterproofing.
While McLeish does not expressly disclose that its insulation is polyurethane, this was a conventional choice for pipe insulation, as shown for example by Document 1 (abstract).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Document 1 with those of McLeish, in order to yield an insulated joint using a known material choice with predictable success.
While McLeish does not expressly disclose that “transverse” joints of the segments of insulation are (directly) covered with sealant, or whether joints between foam insulation segments and clad preinsulation are (directly) sealed, all such joints 
While McLeish appears to teach joints with fluent sealant coatings rather than hot-shrink/melt tapes, solid tapes were a well-known alternative sealant material in this art, as noted for example in Document 1 (abstract) and admitted for example by Applicants [0006], wherein it would have been obvious for one of ordinary skill in the art to substitute conventional hot-melt tapes for fluent sealants as desired, in order to provide for a more easily handled sealant material that is not melted until a desired time and which seals joints from moisture infiltration.
With regard to claims 2 & 5, again, as noted above, sealing of joints via known tapes is prima facie obvious in order to prevent infiltration, and duplication of this nature at various joints is considered to be prima facie obvious; see MPEP 2144.04(VI)B, and the placement of adhesive seals (i.e. tapes) corresponding to the placement of successive layers would have been common sense, for a strong bond with no gaps or excess.
With regard to claim 3, stepped/staggered insulation joint geometry has long been conventional in the insulating arts and would have been prima facie obvious to incorporate (see also Document 1 [FIG. 1]).
With regard to claim 6, the teachings of McLeish & Document 1 have been detailed above, and while these references do not expressly disclose cleaning/drying/priming the welded joint, this was known in the art at the time of invention as admitted by Applicants [0006].  It would have been obvious for one of ordinary skill in the art to combine the teachings of AAPA with those of McLeish & Document 1, in order to assist in adhesion of the tape & gasket.  With regard to thermometer-monitoring of temperature, these conventional steps of quality control inspection/testing would have been implicit or otherwise prima facie obvious in such a process. 
With regard to claim 7, while these references do not expressly disclose applying a heat-shrink tape gasket with a locking plate, this was known in the art at the time of invention as admitted by Applicants [0008].  It would have been obvious for one of ordinary skill in the art to combine the teachings of AAPA with those of McLeish & Document 1, in order to assist in adhesion of the tape & gasket.  With regard to the diameter or ‘sag’ of such an applied heat-shrink tape, optimizing the thickness/degree of overlap for such a shrink tape via routine experimentation would have fallen within the realm of ordinary skill.
With regard to claims 8 & 11, these would have been conventional steps of quality control inspection/testing which would have been implicit or otherwise prima facie obvious to one of ordinary skill in the art (anticorrosive coating on the pipes near the welded joint was commonplace in the art, as admitted by Applicants [0004], and with regard to the degree of overlap between such a coating and the tape gasket of the prior art, optimizing the degree of overlap for such a tape via routine experimentation would have fallen within the realm of ordinary skill).
With regard to claim 9, the fits of the prior art are in close abutment as claimed, and any optimization of potential gap width would have fallen within the realm of ordinary skill.
With regard to claim 10, the optimization/matching of thickness levels would have fallen within the realm of ordinary skill.
With regard to claim 21, again, while McLeish does not expressly disclose that “transverse” joints of the segments of insulation are (directly) covered with sealant, such joints may ultimately be covered with sealant as noted previously above, and further, it would have been prima facie obvious to seal any such opening between elements with any of these known materials, in order to better prevent environmental infiltration.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McLeish, US 2,567,521 in view of Document 1, CN 201302016, and AAPA, and further in view of King, US 4,292,713.
The teachings of McLeish, Document 1 & AAPA have been detailed above, and while these references do not expressly disclose the use of temporary holding/tensioning belts on the insulation/housing, which are later removed, the use of such was well-known in the art at the time of invention, as shown for example by King (throughout, e.g. abstract, [FIGS. 1-5]).  It would have been obvious for one of ordinary .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McLeish, US 2,567,521 in view of Document 1, CN 201302016, and AAPA, and further in view of Skinner, US 2005/0266779.
The teachings of McLeish, Document 1 & AAPA have been detailed above, including abrading/drying pipe joints, and while these references do not expressly disclose the use of ‘blast’ abrasion, the use of such was well-known in the art at the time of invention, as shown for example by Skinner (throughout, e.g. abstract, [0035 & FIGS. 1-3]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Skinner with those of McLeish, Document 1 & AAPA, in order to provide abrasive cleaning by a known alternative means with predictable success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McLeish, US 2,567,521 in view of Document 1, CN 201302016, and AAPA, and further in view of Litz, US 4,509,561.
The teachings of McLeish, Document 1 & AAPA have been detailed above, and while these references do not expressly disclose that locking bands are disposed around the segments of insulation, this is conventional practice for securing such objects, as shown for example by Litz [Col. 3, 54-56 & FIGS. 3, 5-6].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Litz with those of McLeish, Document 1 & AAPA, in order to better secure the insulation.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed January 4, 2021 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  Examiner notes that Applicants’ arguments directed to a claim preamble wherein the pipes are laid “at severe low-temperature climatic conditions” are not persuasive - these preamble limitations do not carry patentable weight, as they refer to intended use while the process steps are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Applicants have additionally failed to conclusively demonstrate that the sub-sea, insulative pipe sheathing processes of the prior art would somehow fail to meet such limitations.  In any event, the outstanding obviousness rejection does not rely on a process of foaming in situ (McLeish teaches placing preformed foam segments as in Applicants’ invention, and Document 1 also discussed the well-known practice of using prefab insulation segements), and so such an argument is moot.  Likewise, there is no “mastic” or the like from McLeish being relied on; as noted in the obviousness rejection, one of ordinary skill would have looked to the common, known alternative of joint-covering heat-shrink tape taught for example by Document 1.  Applicants cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  McLeish also features aligned pipe covering layers as noted above and depicted in the figures; any additive benefits of adjustable clamping to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745